Order entered March 26, 2015




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01312-CV

                                      CHAN PAK, Appellant

                                               V.

                                 AD VILLARAI, LLC, Appellee

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-13-06030

                                           ORDER
       We GRANT appellant’s March 23, 2015 unopposed motion to consolidate. We ORDER
the appeal docketed as appellate cause number 05-15-00128-CV CONSOLIDATED into the
appeal docketed as appellate cause number 05-14-01312-CV. We DIRECT the Clerk of this
Court to transfer all papers from appellate cause number 05-15-00128-CV to appellate cause
number 05-14-01312-CV. Henceforth, all documents shall bear appellate cause number 05-14-
01312-CV.
       It appears to the Court that the record is now complete. Accordingly, appellant’s brief is
due THIRTY DAYS from the date of this order.
       We DIRECT the Clerk of this Court to send a copy of this order by electronic
transmission to counsel for all parties.
                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE